Exhibit 10.1

 

THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into as of June 20, 2019
by and between Iliad Research and Trading, L.P., a Utah limited partnership
(“Lender”), and Inpixon, a Nevada corporation (“Borrower” or the “Company”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Original Note (defined below).

 

A. Borrower previously sold and issued to Lender that certain Promissory Note
dated October 12, 2018, as amended (the “Original Note”), in the original
principal amount of $2,520,000.00 pursuant to that certain Note Purchase
Agreement dated October 12, 2018 by and between Lender and Borrower, as amended
(the “Purchase Agreement,” and together with the Original Note and all other
documents entered into in conjunction therewith, the “Transaction Documents”).

 

B. Subject to the terms of this Agreement, Borrower and Lender desire to
partition a new Promissory Note in the form of the Original Note (the
“Partitioned Note”) in the original principal amount of $200,000.00 (“Exchange
Amount”) from the Original Note and then cause the outstanding balance of the
Original Note to be reduced by an amount equal to the Exchange Amount, which
represents the total outstanding balance of the Partitioned Note.

 

C. Borrower and Lender further desire to exchange (such exchange is referred to
as the “Note Exchange”) the Partitioned Note for the delivery of 317,461 shares
of the Company’s Common Stock, par value $0.001 (the “Common Stock”, and such
317,461 shares of Common Stock, the “Exchange Shares”), at an effective price
per Exchange Share equal to $0.63, according to the terms and conditions of this
Agreement.

 

D. The Note Exchange will consist of Lender surrendering the Partitioned Note in
exchange for the Exchange Shares, which will be issued free of any restrictive
securities legend. Other than the surrender of the Partitioned Note, no
consideration of any kind whatsoever shall be given by Lender to Borrower in
connection with this Agreement.

 

E. Lender and Borrower now desire to exchange the Partitioned Note for the
Exchange Shares on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

 



 

 

 

2. Partition. Effective as of the date hereof, Borrower and Lender agree that
the Partitioned Note is hereby partitioned from the Original Note. Following
such partition of the Original Note, Borrower and Lender agree that the Original
Note shall remain in full force and effect, provided that the outstanding
balance of the Original Note shall be reduced by an amount equal to the Exchange
Amount.

 

3. Issuance of Shares. Pursuant to the terms and conditions of this Agreement,
the Exchange Shares shall be delivered to Lender on or before June 21, 2019 and
the Note Exchange shall occur with Lender surrendering the Partitioned Note to
Borrower on the Free Trading Date (as defined below). On the Free Trading Date,
the Partitioned Note shall be cancelled and all obligations of Borrower under
the Partitioned Note shall be deemed fulfilled. All Exchange Shares delivered
hereunder shall be delivered via DWAC to Lender’s designated brokerage account.
Borrower agrees to provide all necessary cooperation or assistance that may be
required to cause all Exchange Shares delivered hereunder to become Free Trading
(the first date such occurs, the “Free Trading Date”). For purposes hereof, the
term “Free Trading” means that (a) the Exchange Shares have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender’s brokerage firm and have
been deposited into such clearing firm’s account for the benefit of Lender.

 

4. Closing. The closing of the transactions contemplated hereby (the “Closing”)
along with the delivery of the Exchange Shares to Lender shall occur on the date
that is mutually agreed to by Borrower and Lender by means of the exchange by
email of .pdf documents, but shall be deemed to have occurred at the offices of
Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

 

5. Holding Period, Tacking and Legal Opinion. Borrower represents, warrants and
agrees that for the purposes of Rule 144 (“Rule 144”) of the Securities Act of
1933, as amended (the “Securities Act”), the holding period of the Partitioned
Note and the Exchange Shares will include Lender’s holding period of the
Original Note from October 12, 2018, as amended or modified pursuant to that
certain Global Amendment, dated February 8, 2019. Borrower agrees not to take a
position contrary to this Section 5 in any document, statement, setting, or
situation. Borrower agrees to take all action necessary to issue the Exchange
Shares without restriction, and not containing any restrictive legend without
the need for any action by Lender; provided that the applicable holding period
has been met. In furtherance thereof, at the Closing, counsel to Lender may, in
its sole discretion, provide an opinion that: (a) the Exchange Shares may be
resold pursuant to Rule 144 without volume or manner-of-sale restrictions; and
(b) the transactions contemplated hereby and all other documents associated with
this transaction comport with the requirements of Section 3(a)(9) of the
Securities Act. Borrower represents that it is not subject to Rule 144(i). The
Exchange Shares are being issued in substitution of and exchange for and not in
satisfaction of the Partitioned Note. The Exchange Shares shall not constitute a
novation or satisfaction and accord of the Partitioned Note. Borrower
acknowledges and understands that the representations and agreements of Borrower
in this Section 5 are a material inducement to Lender’s decision to consummate
the transactions contemplated herein.

 



2

 

 

6. Representations, Warranties and Agreements.

 

(a) Borrower Representations, Warranties and Agreement. In order to induce
Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Borrower has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder,
(c) no Event of Default has occurred under the Original Note and any Events of
Default that may have occurred thereunder have not been, and are not hereby,
waived by Lender, (d) except as specifically set forth herein, nothing herein
shall in any manner release, lessen, modify or otherwise affect Borrower’s
obligations under the Original Note, (e) the issuance of the Exchange Shares is
duly authorized by all necessary corporate action and the Exchange Shares, when
issued in accordance with the terms hereof, will be validly issued, fully paid
and non-assessable, free and clear of all taxes, liens, claims, pledges,
mortgages, restrictions, obligations, security interests and encumbrances of any
kind, nature and description, (f) Borrower has not received any consideration in
any form whatsoever for entering into this Agreement, other than the surrender
of the Partitioned Note, and (g) Borrower has taken no action which would give
rise to any claim by any person for a brokerage commission, placement agent or
finder’s fee or other similar payment by Borrower related to this Agreement.

 

(b) Lender Representations Warranties and Agreement. In order to induce the
Company to enter into this Agreement, Lender for itself, and for its affiliates,
successors and assigns, hereby acknowledges, represents, warrants and agrees as
follows: (a) Lender has full power and authority to enter into this Agreement
and to incur and perform all obligations and covenants contained herein, all of
which have been duly authorized by all proper and necessary action, (b) no
consent, approval, filing or registration with or notice to any governmental
authority is required as a condition to the validity of this Agreement or the
performance of any of the obligations of Lender hereunder, (c) the Lender
understands that the Exchange Shares are being offered and exchanged in reliance
on specific exemptions from the registration requirements of United States
federal and state securities laws and that the Company is relying in part upon
the truth and accuracy of, and the Lender’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Lender set forth herein and in the Exchange Documents in order to determine
the availability of such exemptions and the eligibility of the Lender to acquire
the Exchange Shares, (d) the Lender understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Partitioned Note or the Exchange Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
Partitioned Note or the Exchange Shares, (e) the Lender is acquiring the
Partitioned Note in the ordinary course of its business, the Lender has such
knowledge, sophistication, and experience in business and financial matters so
as to be capable of evaluation of the merits and risks of the prospective
investment in the Partitioned Note and Exchange Shares and has so evaluated the
merits and risk of such investment and the Lender is an “accredited investor” as
defined in Regulation D under the Securities Act, (f) the Lender owns the
Original Note free and clear of any liens, (h) the Lender shall not sell,
purchase, trade or otherwise dispose of or acquire any shares of Common Stock or
other securities of the Company until a Current Report on Form 8-K disclosing
the transactions contemplated hereunder is filed with the U.S. Securities and
Exchange Commission, which shall be filed no later than 5:30pm EDT as of the
date hereof and (i) the issuance of the Exchange Shares shall not result in the
Lender beneficially owning a number of shares of Common Stock, when aggregated
with any other shares of Common Stock beneficially owned at such time, that
would result in the Lender beneficially owning (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder) more than 4.99% of all of the issued and outstanding
shares of Common Stock.

 



3

 

 

7. Arbitration. By its execution of this Agreement, each party agrees to be
bound by the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement and the parties agree to submit
all Claims (as defined in the Purchase Agreement) arising under this Agreement
or any Transaction Document or other agreement between the parties and their
affiliates to binding arbitration pursuant to the Arbitration Provisions.

 

8. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference. BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

9. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 

10. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the parties agree
that the party who is awarded the most money shall be deemed the prevailing
party for all purposes and shall therefore be entitled to an additional award of
the full amount of the attorneys’ fees and expenses  paid by such prevailing
party in connection with the arbitration, litigation and/or dispute without
reduction or apportionment based upon the individual claims or defenses  giving
rise to the fees and expenses.  Nothing herein shall restrict or impair an
arbitrator’s or a court’s power to award fees and expenses for frivolous or bad
faith pleading.

 

11. No Reliance. Borrower acknowledges and agrees that neither Lender nor any of
its officers, directors, members, managers, equity holders, representatives or
agents has made any representations or warranties to Borrower or any of its
agents, representatives, officers, directors, or employees except as expressly
set forth in this Agreement and the Transaction Documents and, in making its
decision to enter into the transactions contemplated by this Agreement, Borrower
is not relying on any representation, warranty, covenant or promise of Lender or
its officers, directors, members, managers, equity holders, agents or
representatives other than as set forth in this Agreement.

 



4

 

 

12. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

13. Entire Agreement. This Agreement, together with the Transaction Documents,
and all other documents referred to herein, supersedes all other prior oral or
written agreements between Borrower, Lender, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Lender nor Borrower makes any
representation, warranty, covenant or undertaking with respect to such matters.

 

14. Amendments. This Agreement may be amended, modified, or supplemented only by
written agreement of the parties. No provision of this Agreement may be waived
except in writing signed by the party against whom such waiver is sought to be
enforced.

 

15. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Borrower may not
assign this Agreement or any of its obligations herein without the prior written
consent of Lender.

 

16. Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, the Original Note, the Partitioned Note and each of
the other Transaction Documents shall remain in full force and effect,
enforceable in accordance with all of its original terms and provisions. This
Agreement shall not be effective or binding unless and until it is fully
executed and delivered by Lender and Borrower. If there is any conflict between
the terms of this Agreement and the Partitioned Note, on the one hand, and the
Original Note or any other Transaction Document, on the other hand, the terms of
this Agreement and the Partitioned Noted shall prevail.

 

17. Time of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

 

18. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

19. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 



5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  COMPANY:       INPIXON         By: /s/ Nadir Ali   Name: Nadir Ali   Title:
CEO

 

  LENDER:       ILIAD RESEARCH AND TRADING, L.P.             By: Iliad
Management, LLC, its     General Partner               By: Fife Trading, Inc.,
its Manager                 By: /s/ John M. Fife         John M. Fife, President

 

  



[Signature Page to Exchange Agreement]



 



 

 